Citation Nr: 1446362	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-01 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

REMAND

The Veteran served on active duty from July 1997 to July 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2014, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic Virtual VA claims file.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that although an appellant's claim identified a certain disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, although the Veteran initially characterized his claim as one for service connection for PTSD, competent medical evidence of record also reflects other diagnosed psychiatric disorders.  Accordingly, the Board has characterized the claim as one for any psychiatric disorder.

The Veteran served in Saudi Arabia in Operation Southern Watch from December 2000 to March 2001 and stated in his June 2011 notice of disagreement (NOD) that he was in "constant fear of hostile military and terrorist activity" during that service.  During the April 2014 hearing, he identified military stressors more specifically, indicating that on several instances sirens went off and he had to quickly don his chemical gear and get to a bunker.  He testified that on one instance he heard "bombs away" and "this is kind of scary....It's real frightening."  He stated he was not aware of direct mortar attacks or being fired upon, but he could hear bombs, which may have been incoming or outgoing.  He described having nightmares, being constantly fearful, repeatedly checking locks, and having anxiety while in very large crowds.

His service treatment records are silent for complaints, findings, diagnosis, or treatment for any mental disorder.  His DD214 lists his military occupational specialty as information management journeyman.  (His medals and awards are not indicative of participation in combat.)

VA treatment records reflect that the Veteran established care in February 2003.  At that time, he denied any depression, anxiety, or unusual stress.  

After separation from active duty service, the Veteran had service with the U.S. Air Force Reserve.  Reserve service treatment and personnel records associated with the claims file are silent for complaints, findings, diagnosis, or treatment for mental health problems.  A March 2006 service department letter indicates that the Veteran was discharged from Reserve service under other than honorable conditions due to misconduct, commission of serious offense, other serious offenses and unsatisfactory participation.

The Veteran presented to the VA emergency department for various physical problems in May, July, and November 2009.  On each occasion depression screening was negative.

VA treatment records reflect that the Veteran began working with VA social workers in March 2010 to address housing and employment needs.  He endorsed current alcohol dependency, depression, and anxiety.  He denied ever receiving hostile or friendly fire in a combat zone.  During subsequent visits, the Veteran disclosed a history of childhood physical and verbal abuse and a history of mental health treatment as a teenager due to depression.  He reported that he had been incarcerated for felony marijuana trafficking from 2004 to 2007; he indicated that he had been trying to help a younger sibling financially.  He stated that since his release from prison he had been unemployed and homeless, and his family was afraid of his depression and anger.  In April 2010, a social worker diagnosed adjustment disorder with mixed anxiety and depression.

In August 2010, a VA mental health physician assistant diagnosed depression, PTSD features, and alcohol abuse.  At that time, the Veteran had described symptoms such as depression; irritability with physical and verbal outbursts; hypervigilance; paranoia; and fragmented, bizarre dreams about fighting and death.  He disclosed drinking a six-pack of beer daily and sometimes a half pint of vodka in addition to beer.  He identified the dates and duties of his military service, including that he served in Saudi Arabia for four to five months, non-combat.  He did not describe any particular military events.

During his first visit with a VA psychiatrist, he reported having constant thoughts of his time in Saudi Arabia, stating that it was a turning point in his life and he "was just []reckless after that."  He did not describe particular military events.  The diagnosis was depression, PTSD, and alcohol abuse.

Subsequent VA treatment records reflect the Veteran's reports that he is a combat veteran and that he has combat and military-related nightmares.  The records list PTSD as a current diagnosis.

An April 2014 VA psychiatry note reflects that the Veteran asked his SATP (Substance Abuse Treatment Program) psychiatrist, Dr. C. to complete a PTSD form.  Dr. C. recommended that his PCT (PTSD Clinical Team) team and provider would be more suited to complete the form once the Veteran finished the PCT program.  Receipt of the note was acknowledged by another psychiatrist, Dr. G.

In May 2014, the Veteran submitted a Review Posttraumatic Stress Disorder (PTSD) Disability Benefits Questionnaire (DBQ) (VA Form 21-0960P-3) completed by VA psychiatrist, Dr. G.  The psychiatrist indicated that he reviewed the medical and mental health records and diagnosed PTSD; he indicated that there was no other psychiatric disorder.

A June 2014 VA psychiatrist outpatient note authored by Dr. G. reflects that the Veteran was previously seen by Dr. C. and had completed the SATP and was now in PCT and seeing Dr. G. for the first time.

The Board finds that May 2014 PTSD DBQ report and existing mental health treatment records are insufficient for deciding the claim.  Unfortunately, it appears that Dr. G. completed the PTSD DBQ form before personally evaluating the Veteran and the report does not attribute PTSD to any particular traumatic experience, including an event in military service.  Similarly, it is unclear from the VA treatment records whether the diagnoses of PTSD were based on the Veteran's entire history.  Therefore, the Board finds that a VA examination is necessary to decide the claim.  The AOJ should schedule the Veteran for a VA mental disorders examination to determine whether he has a current psychiatric disorder, to include PTSD, related to military service.

Before arranging for an examination, the AOJ should obtain ongoing treatment records from the Montgomery and Tuskegee VA Medical Centers (VAMCs), dated from June 2014 to the present related to evaluation and treatment for any psychiatric disorders.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Montgomery and Tuskegee VAMCs ongoing records of evaluation and treatment for psychiatric disorders dated from June 2014 to the present.

2.  After the records have been obtained and associated with the claims file, arrange for the Veteran to be scheduled for a VA mental disorders examination.  The Veteran's claims file, to include a complete copy of this remand, must be provided to the examiner designated to examine the Veteran.  (The Board has summarized the evidence of record in the body of this remand.)  All necessary special studies or tests, to include psychological testing to determine whether the Veteran experiences PTSD, should be accomplished.  

The examiner should obtain a detailed psychosocial history from the Veteran, including his reported childhood abuse, treatment for depression as a teenager, fear of hostile military or terrorist activities during active duty service in Saudi Arabia, experiences surrounding his drug trafficking and period of incarceration, and his subsequent homelessness.  The examiner should consider whether any or all of these experiences is clinically significant with respect to any psychiatric disability found on examination.  For any diagnosed PTSD, the examiner should identify the stressor(s) that support the diagnosis.  

For each psychiatric disability found, the examiner should offer an opinion as to the medical probabilities that the psychiatric disability had its onset in service or is otherwise related to service.  A complete rationale for all conclusions must be included in the report.

3.  The AOJ must ensure that the examination report complies with this remand.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

